— Appeal by defendant from a judgment of the Supreme Court, Kings County (Lentol, J.), rendered November 14, 1980, convicting him of murder in the second degree (two counts), upon a jury verdict, and imposing two consecutive indeterminate terms of imprisonment of 25 years to life. 11 Judgment modified, on the law, by reducing the sentence imposed to two concurrent indeterminate terms of imprisonment of 25 years to life. As so modified, judgment affirmed. H Although several of the prosecutor’s remarks were better left unsaid, defendant failed to register an appropriate protest sufficient to preserve a question of law as to most of them (CPL 470.05, subd 2; People v Nuccie, 57 NY2d 818; People v Santiago, 52 NY2d 865), and we decline to exercise interest of justice jurisdiction inasmuch as we do not believe that they operated to deprive the defendant of a fair trial (CPL 470.15, subd 6, par [a]; cf.People vHopkins, 58 NY2d 1079,1083;People v Galloway, 54 NY2d 396; People v Dukes, 97 AD2d 445; People v Barbour, 96 AD2d 842). Under the circumstances of this case, however, and since the defendant was not convicted of the intentional murder counts, consecutive sentences are improper (see People v Whitaker, 97 AD2d 555; People v Braithwaite, 96 AD2d 865, mot for lv app granted 60 NY2d 965). Titone, J. P., Lazer, Mangano and O’Connor, JJ., concur.